Matter of Wellington v City of New York (2015 NY Slip Op 00813)





Matter of Wellington v City of New York


2015 NY Slip Op 00813


Decided on February 3, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 3, 2015

Mazzarelli, J.P., Sweeny, Moskowitz, Degrasse, Manzanet-Daniels, JJ.


14116 654117/12

[*1] In re Adama Wellington, Petitioner-Appellant,
vCity of New York, et al., Respondents-Respondents.


Kreisberg & Maitland, LLP, New York (Jeffrey L. Kreisberg of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Elizabeth I. Freedman of counsel), for respondents.

Order, Supreme Court, New York County (Geoffrey D. Wright, J.), entered October 8, 2013, which denied the petition to annul respondent's determination, dated July 31, 2012, terminating petitioner's probationary employment, and dismissed the proceeding brought pursuant to CPLR article 78, unanimously affirmed, without costs.
Petitioner failed to demonstrate that respondent's termination of her probationary employment was in bad faith (see Matter of Cortijo v Ward,  158 AD2d 345 [1st Dept 1990]). Although criminal charges filed against petitioner were dismissed, termination of a probationary employee based on an arrest for criminal charges that were subsequently dismissed
does not constitute bad faith (see Matter of Holmes v Sielaff , 182 AD2d 557 [1st Dept 1992]; Oberson v City of New York , 232 AD2d 172 [1st Dept 1996]). Moreover, the record reflects that petitioner's job performance was considered sub-standard (see Oberson , 232 AD2d at 173).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 3, 2015
CLERK